CLINTON, Judge,
concurring.
Whatever prompted my Brothers upon reconsideration to dismiss this petition, it is *670enough for me that the question presented for review in this cause is not one of substantive law, viz:
“When robbers in two distinct robberies (the instant offense and an extraneous offense) (1) gain entrance into their victim’s homes to commit the robbery, (2) rob their victims of expensive jewelry and money, (3) speak with Spanish accents, (4) wear similar clothing, (5) tie their victims with the neckties of the husband victims and (6) pull the telephones from the wall, are these similarities characteristics which are common to the type of crime committed (aggravated robbery), or are they characteristics so distinctive as to be the signature of the robbers, so that the extraneous offense is admissible on the issue of identity, such identity issue being raised by the evidence of alibi and identification primarily by voice?”
State’s Petition, at 2-3. (All emphasis is mine throughout unless otherwise noted.)
Looking at same “similarities,” the Court of Appeals had found:
“These similarities are not so distinctive to be the appellants’ ‘signature.’ The majority of these similarities are characteristics common to the type of crime committed rather than similarities peculiar to both offenses."
Espinoza v. State, 662 S.W.2d 745, at 747 (Tex.App.—Houston [14th] 1983). In its brief the State asserts:
“The Court of Appeals has decided ... an important question of state law in conflict with the applicable decisions of the Court of Criminal Appeals, i.e., that distinctions which are quite different from most aggravated robberies are common distinctions of aggravated robbery, rather than being the ‘signature’ of the robbers.”
State’s Brief, at 2. It contends the decision “goes far beyond the requirements of Ford v. State, 484 S.W.2d 727 (Tex.Cr.App.1972),” and that it is a harbinger of dire consequences. Ibid.1
In Ford v. State, supra, the Court stated some propositions of law applicable where identity is an issue. In the instant cause both parties and the Court cite Ford for one or another of those propositions, but none concentrates on the narrow question here presented in light of the central requirement of Ford, viz:
“We recognize that there will always be similarities in the commission of the same type of crime. That is, any case of robbery by firearms is quite likely to have been committed in much the same way as any other. What must be shown to make the evidence of the extraneous crime admissible is something that sets it apart from its class or type of crime in general, and marks it distinctively in the same manner as the principal crime. [Citations omitted].”
Id., at 730. That last sentence is a statement of law.
The Houston (14th) Court did not “set up” a new “test,” different from Ford. Rather, accepting and following that statement of law in Ford, it addressed the issue of admissibility in full light of Ford, including findings by the Ford court, towit:
“In the instant case, we find no distinguishing characteristics common to both crimes. There are similarities, but they are more in the nature of the similarities common to the type of crime itself rather that similarities peculiar to both offenses alone.”
Ford, at 730. Thus the question raised here is whether the Court of Appeals, using language taken from Ford, correctly found that most enumerated similarities “are characteristics common to the type of crime committed rather than similarities peculiar to both offenses,” and therefore *671are not “so distinctive as to be the appellants’ ‘signature,’ ” Espinoza, at 747.2
Although enough judges voted to grant a review of the decision below, on further reflection and deliberation a majority of the Court has concluded that the question presented for review need not be answered by this Court, certainly not at this time.
For whatever the answer, it is not one of law. The answer is more factual in nature, and its determination lies in the eye of the beholder, influenced by all matters properly brought to bear on one’s interpretation, reflection and judgment. Whether findings of the Houston (14th) are correct depends solely upon what a majority of judges may conclude in the premises. Still, even if they reached it, that conclusion makes no law — it merely gives a judgmental answer to a question already similarly answered by a majority of judges on the panel below.
My own view is the question presented did not then warrant review, however, since our rules do not contemplate a refusal at this stage, I have no alternative but to concur in the ultimate result, which is that the question will not be answered in this cause by this Court.
With those observations, I join the order of the Court.
DUNCAN, J., joins.

. The State insists "this holding' would preclude it from "ever us[ing] an extraneous offense to support equivocal evidence on the issue of identity, because it will be impossible to meet the test here set up for ‘signature’ characteristics.” Ibid. With deference, the Houston (14th) Court made only a "finding" — its determination of “commonality” — not a “holding” of law, and "the test" had already been "set up” by the Court in Ford, supra. See post.


. While at the outset it recognized and criticizes the manner in which the Houston (14th) Court applied Ford, see ante at 670, near the end the State does not address the question headon. Instead, passing over the matter of similarities being “characteristics common to the type of crime committed,” it is content to argue that “similarities listed by the Court of Appeals are such common characteristics [of both extraneous offenses].” State’s Brief, at 6.